   Case 1:18-mj-01056-RLM Document 1 Filed 11/05/18 Page 1 of 7 PageID #: 1




AB:JLG


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                              X


 UNITED STATES OF AMERICA
                                                    REMOVAL TO THE
        - against -                                 DISTRICT OF VERMONT

 ABDULAZEEZ AL HANAFI and                           (Fed R. Crim. P. 5)
 MARCO VILLAR,
                                                    No. 18-MJ-1056
                              Defendants.


              -                              X


EASTERN DISTRICT OF NEW YORK,SS:

              LAN KANGAS, being duly sworn, deposes and states that he is a Deputy

United States Marshal with the United States Marshals Service("USMS"), duly appointed

according to law and acting as such.

              On or about September 6,2018, arrest warrants were issued by the United

States District Court for the District of Vermont,commanding the arrests of defendants

ABDULAZEEZ AL HANAFI and MARCO VILLAR for possession with intent to distribute

heroin, in violation of 21 U.S.C. §§ 841(a), 841(b)(1)(C), and 18 U.S.C. § 2.

              The source of your deponent's information and the grounds for his belief are

as follows;


              1.      On or about September 6,2018, a grand jury sitting in the District of

Vermont returned a single-count Indictment, captioned 18 Cr. 103, charging the defendants

ABDULAZEEZ AL HANAFI and MARCO VILLAR with possession with intent to

distribute heroin, on or about July 23, 2018, in violation of 21 U.S.C. §§ 841(a),
   Case 1:18-mj-01056-RLM Document 1 Filed 11/05/18 Page 2 of 7 PageID #: 2




841(b)(1)(C), and 18 U.S.C. § 2. In connection with these charges, the appointed Clerk of

Court for the United States District Court, District of Vermont, issued warrants for the arrests

ofthe defendants. The arrest warrants were signed by Deputy Clerk Lisa Wright. This

matter is pending before the Honorable Christina C. Reiss, United States District Judge,

District of Vermont. A copy ofthe Indictment and the two arrest warrants are attached

hereto as Exhibit A.


              2.       I have reviewed the Affidavit of a Vermont State Police Trooper(the

"Affidavit"), which describes the criminal conduct underlying the charges in the Indictment.

According to the Affidavit, in substance and in part, a confidential informant, who has

provided reliable information in the past, informed law enforcement that a narcotics supplier

was sending two "runners"- later identified as the defendants, ABDULAZEBZ AL

HANAFI and MARCO VILLAR- to sell heroin and "crack" cocaine to customers in Fair

Haven, Vermont. On or about July 23, 2018,law enforcement entered the apartment in Fair

Haven from which the defendants were servicing customers. Defendant VILLAR was found

in the bathroom, pushing something into the toilet and flushing; and defendant HANAFI was

observed attempting to conceal bags of narcotics in an attic crawl space in a back bedroom.

Multiple baggies of packaged heroin were also found in the back bedroom, scattered on the

floor. A cellular telephone was also located in the back bedroom, with a message visible on

the screen, reading: "cops outside" and "flush everything." In total, law enforcement seized

approximately 25 bags containing a substance that tested positive for heroin, and weighed

approximately 41 grams. Both defendants were placed under arrest, and charged in Vermont

Superior Court. Those charges were subsequently dismissed, in light of the instant federal

charges.
  Case 1:18-mj-01056-RLM Document 1 Filed 11/05/18 Page 3 of 7 PageID #: 3




              3.     On November 5, 2018, the defendants ABDULAZEEZ AL HANAFI

and MARCO VILLAR were both arrested by the USMS in Brooklyn, New York. Their

identities were verified by their fingerprints, which were collected upon arrest and which

matched those ofthe individuals previously arrested by the Vermont State Police, as

described above; the pedigree information provided by each ofthe defendants today during

their arrest booking; and by the comparison of the photographs of each of the defendants

contained in their criminal history, which match the individuals arrested today.

              WHEREFORE,your deponent respectfully requests that the defendants

ABDULAZEEZ AL HANAFI and MARCO VILLAR be dealt with according to law.




                                                  Ian Kangas
                                                  Deputy United States Marshal
                                                  U.S. Marshals Service E.D.N.Y.



Sworn to before me this
5'*^ day of November,2018




THE HONORABLE ROANNE L. MANN
CHIEF UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
Case 1:18-mj-01056-RLM Document 1 Filed 11/05/18 Page 4 of 7 PageID #: 4




                    EXfflBIT A
 Case 1:18-mj-01056-RLM Document 1 Filed 11/05/18 Page 5 of 7 PageID #: 5
            Case 2:18-cr-00103-cr Document 1 Filed 09/06/18 Page 1 of 1

                                                                           ^U.S.DlSrfviCTCOURT
                                                                           OISTRICT^OF^VERMOMT
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT
                                                                           atlSEP-6 PM 2s28
                                                                                  CLERK
UNITED STATES OF AMERICA
                                                                           8Y,   (AW
               V.                                              Criminal No. aCPUTY CLERK
ABDULAZEEZ AL HANAFI and                                         2:i8or-l05-|'Z
MARCO VILLAR,
               Defendants.



                                        INDICTMENT


       The Grand Jury charges:

       On or about July 23,2018,in the District of Vermont,and elsewhere,the defendants

ABDULAZEEZ AL HANAFI and MARCO VILLAR,knowingly possessed with intent to

distribute heroin,a Schedule I controlled substance.




                    (21 U.S.C. §§ 841(a), 841 (b)(1)(C)and 18 U.S.C.§ 2)



                                            A TRUE BILL




                                            FOREPERSON




CHRISTINA E.NOLAN(l^C) •
United States Attorney   '
Burlington, Vermont
September 6,2018
              Case 1:18-mj-01056-RLM Document 1 Filed 11/05/18 Page 6 of 7 PageID #: 6

AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court
                                                                    for the

                                                             District of Vermont


                  United States of America
                                 V.

                                                                              Case No. ^' 18'Cf"' 1             "
                     Abdulazeez Al Hanafi




                            Defendant


                                                       ARREST WARRANT

To;      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        Abdulazeez Al Hanafi
who is accused of an offense or violation based on the following document filed with the court:

sf Indictment             □ Superseding Indictment            □Information         □ Superseding Information            □Complaint
□ Probation Violation Petition               □ Supervised Release Violation Petition       □ Violation Notice □ Order of the Court

This offense is briefly described as follows:
  Possession with intent to distribute heroin




Date:         09/06/2018
                                                                                             Issuing officer ^signature


City and state:        Burlington. VT                                         h' .SA UVinUi' OpiibA ritrK
                                                                                               PrfiUed name and nile        J


                                                                   Return


          This warrant was received on (date)                            , and the person was arrested on (date)
at (citv and state)


Date:
                                                                                            Arresting officer's signature



                                                                                               Printed name and title
               Case 1:18-mj-01056-RLM Document 1 Filed 11/05/18 Page 7 of 7 PageID #: 7

AO 442 (Rev. 11/11) Arrest Wnrrani



                                        United States District Court
                                                           for the

                                                    District of Vermont


                   United States of America
                                V.

                                                                         Case No.
                           Marco Villar
                                                                               2U8arl05-2

                            Defendant

                                                  ARREST WARRANT

To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson la be arrested) Marco Villar                                                       :      ^       '
who is accused ofan offense or violation based on the following document tiled with the court:
1^ Indictment       □ Superseding Indictment   □ Information      □ Superseding Information □ Complaint
□ Probation Violation Petition   □ Supervised Release Violation Petition  □ Violation Notice □ Order ofthe Court
This offense is briefly described as follows:                                                                            rv3
                                                                                                                         c=>

                                                                                                                         es3
  Possession with Intent to distribute heroin                                                                           CO
                                                                                                                               rn
                                                                                                                         1     o
                                                                                                                        cn
                                                                                                           '1
                                                                                                                1              m
                                                                                                                ' '-i
                                                                                                                        -D
                                                                                                                               <
                                                                                                                               m
                                                                                                                               o
Date:          09/06/2018
                                                                                      Issuing officer 'sC^gnature


Cit}' and state:       Burlington. VT                                1              UVi'riUf,
                                                                                        Priiucd name and title '


                                                           Return


           This warrant was received on (date)                   . and the person was arrested on (date)
at (city and stale)


 Date:
                                                                                     Arresting officer's signature



                                                                                        Printed name and title
